BISCHOFF, J.
The fact that there has been one conviction of an agent or servant of the certificate holder heretofore involves the loss by the latter of his privileges under the certificate should this prosecution result in a conviction (Liquor Tax Law, § 34, subd. 3, Laws 1896, p. 76, c. 112). Therefore the reasons which justify an application for a direction that the charge be prosecuted by indictment, in the case of the certificate holder personally, apply to such a case as this.
Motion granted